Citation Nr: 1507009	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  10-14 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by bilateral leg pain, claimed as secondary to service-connected lumbar strain with degenerative disc disease. 

2.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a left knee injury with degenerative changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran failed to appear for his December 2014 videoconference hearing, and, to date, has not submitted an argument as to why his hearing should be rescheduled.  The Board considers his request for a hearing to be withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issue of service connection for a disability manifested by bilateral leg pain, claimed as secondary to service-connected lumbar strain with degenerative disc disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Residuals of a left knee injury with degenerative changes include pain on motion, with extension to zero degrees and flexion better than 80 degrees. 


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for residuals of a left knee injury with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010, 5260 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

The RO provided pre-adjudication VCAA notice by a letter dated in November 2007.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

The Veteran was afforded VA examinations in December 2007, January 2010, and November 2012.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the examinations are adequate to for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Veteran has not reported that his knee condition has worsened since his last examination nor does the evidence show that the knee disability underwent a material change to require a re-examination under 38 C.F.R. § 3.327 (2014).  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.
Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here the disability has not significantly changed during the appeal period and a uniform evaluation is warranted.  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans Claims (Court) also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

During the current appeal period, the Veteran's service-connected left knee disability has been rated under Diagnostic Code 5010.  38 C.F.R. § 4.71a.  In evaluating the Veteran's current level of disability, the Board will consider all applicable Diagnostic Codes.  

Under Diagnostic Code 5010, arthritis, due to trauma, substantiated by X-ray findings, is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When there is no limitation of motion of the specific joint that involves degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent, but no higher, for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. § 4.71a. 

Diagnostic Codes 5260 and 5261 are used to rate limitation of flexion and of extension of the knee.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, limitation of flexion of the knee to 30 degrees warrants a 20 percent rating.  Limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of extension of the knee to 15 degrees warrants a 20 percent rating.  Limitation of extension of the knee to 20 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5259, a 10 percent rating is warranted for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.  

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  38 C.F.R. § 4.71a.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  

The VA General Counsel also has held if the criteria for a compensable rating under Diagnostic Codes 5260 and 5261 are met, separate ratings can be assigned.  38 C.F.R. § 4.71a; VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).

Analysis

The Veteran is currently evaluated as having a 10 percent disability rating for his left knee degenerative changes based upon Diagnostic Code 5010.  38 C.F.R. § 4.71a.  The 10 percent evaluation contemplates pain on motion.  38 C.F.R. § 4.59.  

By way of history, the Veteran was first granted service-connection for residuals of a left knee injury with degenerative changes in a June 1998 rating decision that assigned a noncompensable disability rating.  In October 2007, the Veteran filed an application for an increased rating for residuals of a left knee injury with degenerative changes and in a January 2008 rating decision the Veteran was assigned a 10 percent evaluation.  

The Veteran was afforded a VA examination in December 2007.  In reporting the Veteran's medical history, the examiner stated the Veteran had experienced knee pain since 1998, when he fell in the shower due to his back pain.  He received an X-ray and magnetic resonance imaging (MRI), which showed he did not sustain a bony injury.  He was given some pain medication and a heating pad, but no brace or ambulation device was given.  In 2002 and 2003 the Veteran sought treatment for left knee pain at the VA Medical Center.  He was given an X-Ray and pain medication, but was not given a brace.  The left knee pain persisted and the Veteran noted swelling in the left knee.  At the time of the examination, the Veteran stated that knee pain appeared between 2 and 3 days per week and that it had a tendency to buckle backwards.  His pain increased with use.

During the examination, the examiner reported that there was medial joint tenderness with mild effusion and mild synovial thickening.  There was extension to zero degrees and flexion to 100 degrees with pain at 90 degrees.  Repetitions of three produced increased pain, weakness, lack of endurance, fatigue, and incoordination with flexion to 90 degrees with no significant loss of range of motion.  The knee was stable.  The VA examiner diagnosed the Veteran with mild degenerative changes with a mild level of disability.

The Veteran was afforded another VA examination in January 2010.  The Veteran stated that his left knee had gotten worse.  He noticed increased pain, decreased flexibility, swelling, and daily flare-ups with standing, walking, and bending.  At the time of the examination, he treated his knee with Motrin.  His knee pain made working and recreational activities difficult as he was unable to stand for long periods of time or walk extended distances.

During the examination, the examiner noted a considerable antalgic gait, effusion on the left knee, and medial and lateral tenderness.  There was extension to zero degrees and flexion to 95 degrees.  The VA examiner indicated that the decreased flexion in the Veteran's knee was partly due to his effusion.  There was increased pain with repetition, but there were "no obvious signs" of fatigability or incoordination.  There was no subluxation. 

Finally, the Veteran's most recent VA examination was in November 2012.  The VA examiner noted the Veteran's report of daily left knee pain which increases with little or no movement of the left knee, swelling, tenderness, popping, grinding, and instability.  The Veteran had no brace or cane and managed his left knee pain with over-the-counter pain medication.  He had flare-ups that made it impossible for him to stand for long periods of time, sports and social activities were limited, and he had to apply more weight to the right side of his body.  On examination, there was flexion to 120 degrees with pain at 85 degrees and extension to zero degrees.  There was pain on repetitive testing and there was tenderness to palpation for joint lines on the left knee.  The knee was stable and there was no history of recurrent patellar subluxation or dislocation or any indication of a meniscal condition.  An MRI conducted in January 2010, indicated chondromalacia patella, advanced in severity with full thickness abnormalities and subchondral edema without osteochondral defect, and small to moderate joint effusion.  The VA examiner opined that the Veteran's service-connected left knee disability made it difficult to sit, bend, stand, and walk.
	
In applying the aforementioned evidence to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his left knee disability.

The AOJ assigned a 10 percent evaluation under Diagnostic Code 5010 (via Diagnostic Code 5003), based upon painful motion.  Diagnostic Code 5003 provides a rating of 20 percent for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  A higher evaluation of 20 percent is not warranted under this Diagnostic Code in the instant case, as the only joint involved is the left knee joint.  See 38 C.F.R. § 4.45(f) (noting the knee joint is considered a major joint for the purpose of rating disability from arthritis).  

In order to warrant a higher evaluation based upon limitation of flexion, there must be the functional equivalent of limitation of flexion to 30 degrees.  See DeLuca, 8 Vet. App. 202, Mitchell 25 Vet. App. 32; see also 38 C.F.R. § 4.71a, Diagnostic Code 5260.  In this case, the Veteran's flexion was limited at most to 90 degrees, to include consideration of any additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, and to include during flare-ups and with repeated use.  Thus, the findings pertaining to limitation of flexion in the instant case do not more nearly approximate or equate to flexion limited to 30 degrees and the Veteran is not entitled to a higher rating under Diagnostic Code 5260.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260; DeLuca, 8 Vet. App. 202.

Separate evaluations may be assigned for compensable limitation of extension, instability, or subluxation.  The Veteran had painful motion with extension to zero degrees.  This is considered full extension.  As there is no showing of a compensable degree of disability as to extension in the left knee, a separate rating for left knee extension is not warranted.  The Board notes that the Veteran has already been provided a compensable rating based upon limitation of flexion of the knee joint so it would not be appropriate to assign a second rating for painful extension of the same joint.  See 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5003, 5010.    

Additionally, the Veteran is not entitled to a separate disability rating under Diagnostic Code 5257 because the Veteran's left knee disability has not demonstrated recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  While the Veteran has reported that his knee buckles backwards and is unstable at times, on testing during examination the Veteran's left knee was stable and there was no evidence or history of recurrent patellar subluxation or dislocation.  The Board finds the examination findings reported by medical professionals tasked with testing and documenting functionality of the knee to be more probative to the question of the existence of knee instability than the Veteran's lay statements.  

The remainder of the Diagnostic Codes pertaining to the knee and leg do not warrant a higher disability rating for the Veteran's left knee.  Taking the remaining codes in numerical order, Diagnostic Code 5256 is not applicable because the VA examiner found that there was no ankylosis of the Veteran's knee.  Diagnostic Code 5258 provides a 20 percent rating where there is cartilage, semilunar, dislocated, with frequent episodes of "locking" pain and effusion into the joint.  Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  Neither code is applicable as the objective findings show that there were no patellar or meniscus abnormalities.  38 C.F.R. § 4.71a.

The Board also considered the Veteran's statements that describe left knee pain and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  In this case, however, the Board finds the objective medical findings by a skilled professional are more persuasive, which, as discussed above do not support a higher rating or a separate rating.  In essence, the lay evidence, while accepted as credible, does not provide a basis for a higher evaluation or an additional separate rating.

As the criteria for a rating higher than 10 percent for the service-connected residuals of a left knee injury with degenerative changes has not been demonstrated during the appeal period, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology pertaining to his service-connected residuals of a left knee injury with degenerative changes.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder during the appeal period, manifested by painful motion.  The rating schedule fully contemplates symptomatology and treatment associated with the residuals of a left knee injury with degenerative changes.  

Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.   

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In this case there is no lay or medical evidence reflecting that the left knee disability in concert with any other service-connected disability or disabilities has resulted in an exceptional disability picture.  The Veteran is assigned disability ratings that fully contemplate the effects of his service-connected disabilities.  

Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 


ORDER

A rating higher than 10 percent for residuals of a left knee injury with degenerative changes is denied.





REMAND

In the January 2015 Appellate Brief, the Veteran's representative contends that the Veteran's service-connected lumbar strain with degenerative disc disease caused or aggravated his bilateral leg pain.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran was afforded a VA examination in November 2012 and the VA examiner diagnosed the Veteran with bilateral tarsal tunnel syndrome.  The VA examiner opined that a bilateral leg disability was not linked, proximately due to, or the result of the service-connected lumbar strain with degenerative disc disease.  However, the VA examiner did not address whether the Veteran's bilateral leg disability was aggravated beyond its natural progression by the service-connected lumbar strain with degenerative disc disease.  Accordingly, remand is required for a VA addendum opinion to determine whether the Veteran's bilateral leg disability was aggravated beyond its natural progression by the service-connected lumbar strain with degenerative disc disease.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).

The Board notes that in a July 2013 statement the Veteran's representative points out that a letter from the Veteran's chiropractor, received in September 2011, links the Veteran's leg pain to his back disability.  Radiating back pain is contemplated in the rating currently assigned for the Veteran's service-connected lumbar strain with degenerative disc disease.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  The question before the Board is whether the Veteran has an additional disability of the legs caused or aggravated by service or a service-connected disability.  Thus, further medical inquiry as described above is required.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should refer the case to the VA examiner who conducted the November 2012 VA examination, or another suitable examiner, if that individual is not available.  The claims folder must be made available to the examiner.  The examiner should then provide an addendum opinion, responding to the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral leg disability was permanently aggravated beyond its natural progression by the service-connected lumbar strain with degenerative disc disease?

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.  If further examination is necessary in order to provide an opinion, such should be scheduled.

2.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to him, he and his representative should be furnished with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


